Citation Nr: 0943618	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation of shrapnel 
fragment wound (SFW), right leg and abdomen.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral 
peripheral neuropathy.

5.  Entitlement to service connection for low back disorder, 
also claimed as arthritis and sacroiliac condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 
1969.  The Veteran served in the Republic of Vietnam and was 
awarded the Purple Heart and the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision mailed in September 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

With regard to the Veteran's increased rating claim, it is 
noted that in a December 2008 memorandum the RO interpreted a 
list of issues by the Veteran to constitute a withdrawal of 
this increased evaluation issue.  However, upon review of the 
record, the Board finds that this issue remains on appeal.

The Veteran's VA application, the 2005 rating decision, the 
notice of disagreement, the statement of the case, and the 
2006 substantive appeal all included the claim for an 
increased evaluation of the Veteran's noncompensable shrapnel 
flesh wound (SFW) on right leg and abdomen.  In September 
2008, the RO issued its second supplemental statement of the 
case.  The Veteran responded in December 2008 by submitting 
another VA Form 9 on which he handwrote the then four pending 
service connection claims (PTSD, hearing loss, peripheral 
neuropathy, and low back condition).  This list does not 
include the increased evaluation claim and was written under 
the checked block for an appellant to indicate the appeal of 
only certain issues.  Another pen-and-ink notation, clearly 
attributable to RO staff, indicated the RO's interpretation 
of this omission as a withdrawal of the increased evaluation 
issue.  

The applicable regulation, 38 C.F.R. § 20.204(b), requires 
that any appeal of an issue be in writing and that there be a 
statement that an issue is being withdrawn.  The Board finds 
that neither requirement is met by the omission of the 
increased compensation claim from the Veteran's handwritten 
list.  Further, at his August 2009 hearing, the Veteran and 
his representative made no mention of this issue not being on 
appeal and presented testimony regarding the claim.  Thus, 
the matter remains on appeal.

The Veteran testified before the undersigned at a travel 
board hearing held at the San Antonio RO in August 2009.  The 
record was held for 30 days for the submission of additional 
evidence.  The Board notes that the Veteran did submit 
additional evidence with a waiver of RO review.

As discussed further below, in August 2009, the Veteran 
withdrew his appeal for the claim of entitlement to service 
connection for peripheral neuropathy. 

The claims for service connection for bilateral hearing loss 
and increased rating for SFW, right leg and abdomen, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show that there 
is a current diagnosis of PTSD of record or any current 
diagnosis of an acquired psychiatric disability.    

2.  By means of an August 2009 statement on the record at his 
hearing, and prior to the promulgation of a decision in this 
case, the Veteran requested withdrawal of the issues of 
entitlement to service connection for peripheral neuropathy.  

3.  The competent medical evidence of record does not 
demonstrate that a low back disorder, including arthritis and 
sacroiliac condition, is causally related to active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2009).

2.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
peripheral neuropathy have been met.  38 U.S.C.A. §§ 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2009).

3.  The low back condition, to include arthritis and 
sacroiliac condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal-Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the case at hand, the Veteran submitted a September 2004 
claim, in relevant part seeking service connection for 
peripheral neuropathy.  The rating decision mailed in 
September 2005 denied service connection.  The Veteran filed 
a notice of disagreement, and an October 2006 statement of 
the case was issued to him.  He perfected the appeal in 
December 2006.  

By means of a statement made on the record at his August 2009 
hearing, the Veteran indicated that he wanted to withdraw the 
claim for service connection for peripheral neuropathy.  The 
written hearing transcript is of record.  As such, the Board 
finds that the Veteran's August 2009 statement on the record 
at his hearing withdraws from appeal the claim of entitlement 
to service connection for peripheral neuropathy.  As the 
Veteran has withdrawn his appeal as to this issue, there 
remain no allegations of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this issue, and it is 
dismissed without prejudice.

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be competent evidence of (1) 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

A review of the Veteran's service treatment records finds no 
complaint or treatment for any psychiatric condition.  
Following service, the Veteran submitted two claims, in 1969 
and 1972, regarding his shrapnel wound; however neither claim 
included a psychiatric condition.  

Following his September 2004, the Veteran submitted 
statements discussing his stressor event and symptoms.  The 
Veteran discussed a moment during his tour in Vietnam in 
which a land mine or mortar exploded close to him and his 
squad.  This explosion resulted in the injury and scars for 
which he was service-connected.  The Veteran described having 
anger and a low frustration level.  See December 2004 
statement; April 2005 statements.

The private treatment reports of record pertain entirely to 
other disabilities.  In May 2005 the Veteran was afforded a 
VA initial evaluation for PTSD examination.  The Veteran 
reported difficulty sleeping, getting angry, having 
difficulty not "going off," and moments of feeling scared 
when hearing a loud noise like a car backfiring.  The 
examiner noted the Veteran described good peer relationships 
and stated he had many friends, the Veteran completed high 
school and has had no legal or police history, the Veteran 
has been continuously employed since discharge with no 
problems on the job and that he never left a job because of 
problems.  At the time of the examination the Veteran drove a 
municipal bus for over a decade; therefore he regularly dealt 
with different people, including difficult people which could 
be quite stressful when trying to maintaining his composure.  
The Veteran reported being continuously married since 1970, 
and had two children who still lived at home.  His family 
would do recreational things together.  His wife was quite 
ill with insulin dependent diabetes and frequently 
hospitalized.  The entire family shared the caretaking 
burden.  The most significant medical issue the Veteran 
reported was knee surgery a few years earlier.  

Upon objective examination the examiner found the Veteran 
neatly dressed, well groomed, articulate in speech, 
cooperative with the examiner, of dysphoric mood, with 
affective expression appropriate to the situation, though 
reduced in range and intensity.  His thought process was 
logical and goal oriented.  The examiner noted the Veteran 
had coped efficiently with life's stresses with only minimal 
reminders of Vietnam and his experiences there.  The examiner 
found the Veteran did not meet the DSM-IV diagnostic criteria 
for PTSD.  While the Veteran had been exposed to a traumatic 
event, and the examiner noted his sleep disturbance and 
irritability, anger, or aggression, the examiner found in the 
negative regarding the Veteran's persistent avoidance of 
stimuli associated with a traumatic event.  The examiner 
found no obvious Axis I or Axis II diagnosis.  The examiner 
also noted the Veteran's significant caretaking burden for 
his wife who was quite ill with more than one disability.  

A review of the Veteran's VA treatment records finds PTSD 
screenings dated September 2005 and October 2006 were both 
negative.  The October 2006 depression screening was likewise 
negative.  The PTSD screening conducted in August 2007 was 
also negative.  A June 2008 Agent Orange Registry examination 
concluded with a diagnosis of emotional distress of uncertain 
nature.  The Veteran had reported to the examiner during this 
examination that his primary health concern was emotional 
disturbances related to stress over the previous ten years 
and that he was not undergoing any treatment.      

During his testimony in August 2009, the Veteran stated the 
only treatment he was receiving was at the Vet Center which 
he had been attending for a few months prior to the hearing.  
The Veteran submitted the counseling notes from his sessions; 
however, the notes contained no PTSD diagnosis.

In this case, there is no medical diagnosis of PTSD from any 
source in the record.  The Board is also mindful of its 
obligation to consider an acquired psychiatric disability 
claim in light of the claim in the record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

However, in addition to the lack of PTSD diagnosis, there is 
no medical evidence of a current diagnosis of any mental 
disability.  The Board acknowledges that only diagnosis 
presumably psychiatric in nature was a diagnosis reached at 
the end of his 2008 Agent Orange registry examination after 
which the examiner concluded he suffered from emotional 
distress of uncertain origin.  During this same examination 
the Veteran reported that this stress was of ten year 
duration.  However, the Veteran had also received three PTSD 
screenings during his VA treatment for other disabilities.  
All three screenings were negative.  The 2009 Vet Center 
counseling notes contain no psychiatric diagnosis, other than 
noting the Veteran was working through issues.  The only 
examination report following a PTSD evaluation resulted in a 
negative opinion from the examiner, that of the Veteran not 
having PTSD.  For this reason the claim fails.  

Therefore, the Veteran has not brought forth competent 
evidence from a medical professional of a current disability 
stemming from mental health problems during service; thus, 
service connection for the claimed condition cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability). 

The Veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing the stress 
of combat and the experience of his squad being injured by a 
landmine.   See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding diagnosis or causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology and diagnosis of PTSD or of 
an acquired psychiatric disability to be far too complex a 
medical question to lend itself to the opinion of a 
layperson.

In his statements the Veteran stressed the occurrence of the 
land mine explosion, which resulted in the injury, and scar, 
for which he is service connected.  Pursuant to 38 U.S.C.A. § 
1154(b) (West 2002), with respect to combat veterans, "[VA] 
shall accept as sufficient proof of service-connection . . . 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service . . . 
Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary."  See also 
38 C.F.R. § 3.304(d) (2009).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  The Veteran must still generally establish his 
claim by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the Veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.  

While the Board acknowledges the Veteran's contentions and 
the Board stresses it has no cause to question the Veteran's 
credibility or sincerity, or that a landmine did explode near 
his squad, causing injury, the Board finds that there is no 
competent medical evidence which provides a PTSD diagnosis to 
the Veteran or which relates an acquired psychiatric 
disability to the Veteran's combat experience in service.

The Board finds that the Veteran does not have a PTSD 
diagnosis, or any diagnosis of an acquired psychiatric 
disability, from any competent source.  Therefore, there is 
no support for a grant of service connection for PTSD.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



Low Back Disorder

As noted, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran's service treatment records in the claims file 
consist of primarily his enlistment and discharge physical 
examinations.  The October 1969 Report of Medical Examination 
for purpose of separation considered the "spine, and other 
muscloskeletal" clinically normal.  The October 1969 Report 
of Medical History, also prepared for separation, indicates 
the category of recurrent back pain was checked in the 
negative.  There are no treatment reports to provide 
treatment information following his injury.  

After service there are no documented complaints of a low 
back disorder.  The Veteran submitted private treatment 
records, dated primarily in 2001, but these records pertained 
almost exclusively to his left knee.  The Veteran sought VA 
treatment for constant, sharp, stabbing pain in the right 
side of his lower back in June 2003.  That treatment report 
noted the Veteran dated the onset to one week prior.  The 
Veteran had denied any event or trauma.  The impression given 
was back strain.  

In a December 2004 statement, the Veteran described together 
his low back condition, sacro joint and arthritis, and stated 
these problems were due to his being close to the land mine 
that exploded near his squad.  When the mine exploded, he was 
thrown through the air "like a rag doll."  The Veteran 
stated he received shrapnel in his back and had landed on his 
back.  

In October 2006, the Veteran received an annual physical at 
the VA medical facility.  The pain score was zero.  The 
Active Problem list included a backache in September 2005.  
For this physical, the Veteran reported no present illness 
and no complaints.  The view of his musculoskeletal system 
found no edema, no kyphosis, no scoliosis, and normal 
curvature.  

During the course of his June 2008 Agent Orange registry 
examination the Veteran reported a concern about chronic low 
back pain syndrome since 1969.  The examiner issued a 
diagnosis of chronic low back pain syndrome of uncertain 
etiology.  

In July 2008 the Veteran was afforded a VA spine examination.  
The examiner noted that the Veteran attributed his low back 
condition/sacroiliac condition to a mortar explosion which 
had knocked him backwards on his back.  The Veteran described 
his occupation post service as a laborer in construction and 
then for an airline, a sales representative, a school 
custodian, and then as a municipal bus driver.  The Veteran 
treated his low back condition with over-the-counter pain 
medication.  The Veteran described the pain as throbbing in 
nature, intermittent, located in the lumbar region, and he 
rated the pain as 7 over 10.  The Veteran denied any flare-
ups, surgeries, or frank injury to the back.  Upon objective 
examination the examiner noted pain to palpation to the 
muscles on the left and right side from L3 to L5.  There was 
also pain noted to the right SI joint.  An x-ray study of the 
thoracic spine showed multilevel degenerative changes of the 
thoracic spine with minimal thoracic kyphosis.  Multilevel 
degenerative changes were also seen in the lumbar spine, with 
no other abnormality.  

The examiner gave the diagnosis of spondylosis to the lumbar 
spine and to the thoracic spine, kyphosis to the thoracic 
spine, and right sacroiliac joint dysfunction.  The examiner 
noted there were no medical treatment records post service 
and the Veteran had worked as a laborer in construction as 
well as for an airline.  He found there was no nexus between 
the Veteran's current condition and service.  He found the 
arthritic changes to be the accumulation of a normal life 
style, especially for someone who had worked in construction 
and had been a laborer.  

The Board finds the absence of documented complaints or 
treatment for nearly 34 years after the 1969 mortar explosion 
incident in-service until the veteran filed his claim in 2004 
to be very probative.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The examiner following the VA spine examination in 2008 found 
there was no connection between the Veteran's current low 
back condition and his military service.  The examiner noted 
the Veteran had been awarded the Purple Heart and CIB and so 
stated in his report that he did not question the Veteran's 
description of the mortar explosion.  However, the examiner 
found the condition of the Veteran's back reflected the 
accumulation of a normal life, and not the explosion in 
service.  This opinion which was based on a review of the 
Veteran's subjective history, claims file, and clinical 
findings is of great probative value.  It is also consistent 
with the other objective evidence of record, i.e., the 
Veteran's service treatment records and the absence of any 
post service treatment until many years after service.

Again, the Board acknowledges that pursuant to 38 U.S.C.A. § 
1154(b) (West 2002), with respect to combat veterans, "[VA] 
shall accept as sufficient proof of service-connection . . . 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service . . . 
Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary."  See also 
38 C.F.R. § 3.304(d).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat Veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A Veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.  

While the Board acknowledges the Veteran's contentions, the 
Board finds that there is no competent medical evidence which 
relates the current low back condition, to include arthritis 
and sacroiliac condition to the combat experience in service.

The Board acknowledges that the Veteran is competent to 
discuss his pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  In his 2008 Agent 
Orange Registry examination the Veteran stated he experienced 
low back pain since 1969.  Lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  However, the Board finds that this lack of documented 
treatment for nearly 34 years, as well as the findings of the 
October 2006 annual physical to be more probative than the 
Veteran's current recollection of symptoms experienced in the 
distant past.  Therefore, continuity has not been 
established, either through the competent evidence or through 
his statements.  Moreover, there is no competent medical 
evidence that the current low back condition is causally 
related to the Veteran's service.  The Veteran has not been 
shown to possess the requisite training or credentials needed 
to render a medical diagnosis, and without such supporting 
documentation, his statements are of little probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Jandreau.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  The claim is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in October 2004 and April 2005 
before the initial original adjudication of the service 
connection claims.  The letter notified the Veteran of what 
information and evidence must be submitted to substantiate 
claims for service connection and what information and 
evidence would be obtained by VA.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection pertaining to his claims.  In any event, because 
service connection for PTSD and a low back condition are 
denied, any questions regarding a disability rating and 
effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.   The Board is satisfied that the RO fulfilled its duty 
to assist the Veteran.

The Veteran was afforded a VA examination in May 2005 for 
PTSD, as well as a VA spine examination in July 2008, to 
determine the nature and etiology of his claims.  This 
examination included a review of the record, interview with 
the Veteran, including his recital of stressors in service 
and his reports of symptomatology, and mental status 
examination of the Veteran.  The examination was adequate for 
the examiner to make a fully informed opinion.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Given the Veteran's expression of intent to withdraw his 
appeal regarding the issue of service connection for 
peripheral neuropathy, as discussed above, further discussion 
of the impact of the VCAA on that claim is not necessary.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for PTSD is denied.

The appeal regarding an entitlement to service connection for 
peripheral neuropathy is dismissed.

Entitlement to service connection for low back condition, to 
include arthritis and sacroiliac pain, is denied.



REMAND

As discussed above, the Board has found the claim regarding 
an increased evaluation for the Veteran's service-connected 
SFW, right leg and abdomen, remains on appeal.  The Board 
heard testimony from the Veteran regarding this disability 
and the Veteran testified that the shrapnel remains in him.  
The Board also notes the last examination occurred in 2005 
and a more recent examination is in order to properly 
determine the severity of the disability.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

The Veteran submitted a private audiometric test in January 
2009 to support the claim that the Veteran has been diagnosed 
with hearing loss.  The private report consists of a one page 
depiction of bar graphic tests results, which the Board is 
barred from interpreting.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
The Veteran's most recent VA audio examination was afforded 
to him in May 2005.  Another VA audio examination would allow 
for the current state of the Veteran's hearing to be 
determined as well as an explanation from an audiology 
practitioner of the graphics in the private report.  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Given the above, the Board 
finds that further VA examination of the Veteran is required 
prior to adjudication of this appeal.  See generally 
38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447 
(2007) (examination should include a review of the Veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history).   

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The Board finds that a VA audiometric examination 
is necessary in this matter.  A definitive medical opinion on 
the question of the etiology of the Veteran's bilateral 
hearing loss, specifically whether its onset is service 
related, is needed before the claim on the merits can be 
properly adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgment in resolving medical 
questions).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scar 
and muscle examination to determine the 
current nature of the service-connected 
SFW, right leg and abdomen disability.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and any report must indicate 
whether the claims file was reviewed.  
The examiner is specifically asked to 
indicate whether a piece of shrapnel 
remains within the Veteran.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of any 
hearing loss.  The claims folder must be 
made available to the examiner in 
conjunction with the examination and any 
report must indicate whether the claims 
file was reviewed.  

a.  The examination should include a 
diagnosis based upon auditory threshold 
testing in accordance with 38 C.F.R. § 
3.385.  Based on the examination and 
review of the record, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that any 
currently diagnosed hearing loss is 
related to the Veteran's period of 
service.  The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
Veteran's hearing disability as well as 
the severity of the present 
symptomatology.

b.  The examiner is to consider the 
private audiometric report submitted by 
the Veteran in January 2009 and provide 
an interpretation of the raw data.  Any 
opinion following the newly ordered 
audiometric examination must reconcile 
this private report to the opinion newly 
provided.

3.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


